Citation Nr: 0526565	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  02-09 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

What evaluation is warranted from August 9, 1999, for hiatal 
hernia with gastroesophageal reflux and Barrett's esophagus?


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a August 2001 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO granted service connection for hiatal hernia 
with gastroesophageal reflux and Barrett's esophagus, and 
assigned a disability rating of 10 percent.  The veteran 
appealed the rating assigned.  In July 2003, the case was 
remanded for further development.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  From August 9, 1999, the veteran's hiatal hernia with 
gastroesophageal reflux and Barrett's esophagus has been 
manifested by persistent, near daily or daily pyrosis, and 
intermittent but recurrent dysphagia, nausea, vomiting, and 
shoulder pain, productive of a considerable impairment of 
health.


CONCLUSION OF LAW

3.  From August 9, 1999, the criteria for a 30 percent 
evaluation for hiatal hernia with gastroesophageal reflux and 
Barrett's esophagus have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.2, 4.7, 
4.10, 4.20, 4.114, Diagnostic Code 7346 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  In light of the binding precedential 
opinion issued by VA's General Counsel in VAOPGCPREC 08-03; 
69 Fed.Reg. 25180 (2004), the written notice provided in 
April 2001 fulfills any notice requirements set forth under 
38 U.S.C.A. § 5103(a).  Finally, the Board finds that VA has 
secured all available pertinent evidence and conducted all 
appropriate development, to include VA compensation 
examinations.  Hence, the Board finds that VA has fulfilled 
its duties under the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Evaluation for Hiatal Hernia with Gastroesophageal Reflux
and Barrett's Esophagus

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  Id.  
An evaluation of the level of disability present also 
includes consideration of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
symptoms on the functional abilities.  38 C.F.R. § 4.10.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held, "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  Subsequently, the 
Court held that the above rule is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The RO received the veteran's claim for service connection 
and compensation for a hiatal hernia with gastroesophageal 
reflux and Barrett's esophagus on August 9, 1999.  The 
veteran appealed the initial evaluation assigned for that 
disability.  Accordingly, the Board will consider the 
evidence for the entire period since August 9, 1999, the 
effective date of the grant of service connection, and will 
consider whether staged ratings are warranted.

The RO has evaluated the veteran's gastroesophageal 
disorders by analogy under 38 C.F.R. § 4.114, Diagnostic 
Code 7346, the code for a hiatal hernia.  38 C.F.R. § 4.20 
(2004) (When an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.)  That diagnostic code provides the following 
rating criteria

Symptoms of pain, vomiting, material 
weight loss and hematemesis or melena 
with moderate anemia; or other symptom 
combinations productive of severe 
impairment of health  
.........................................
............... 60 percent

Persistently recurrent epigastric 
distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of 
considerable impairment of health  
..................................... 30 
percent

With two or more of the symptoms for the 
30 percent evaluation of less severity  
............................. 10 percent

The rating schedule also sets forth criteria for evaluating a 
stricture of the esophagus, providing for an 80 percent 
rating if there is a stricture permitting passage of liquids 
only, with marked impairment of general health; a 50 percent 
rating for a severe stricture, permitting liquids only; and a 
30 percent rating for a moderate stricture.  38 C.F.R. 
§ 4.114, Diagnostic Code 7203 (2004).

The veteran was seen for digestive system symptoms including 
difficulty swallowing, regurgitation, and heartburn, during 
service in 1970.  With respect to the years after the 
veteran's service, the claims file contains records dated 
from 1990 forward showing medical examinations and treatment 
for conditions of the esophagus and stomach.  

In July 2000, an esophagogastroduodenoscopy (EGD) showed 
Barrett's esophagus and small gastric polyps.  Biopsies 
revealed dysplasia, but not malignancy.

VA outpatient treatment notes dated from 2001 to 2004 reflect 
that the veteran continued on medication for gastroesophageal 
reflux disease (GERD).

The report of a VA medical examination in May 2001 noted that 
the veteran had a history of hiatal hernia, dysphagia, and 
Barrett's esophagus.  The veteran stated that he was on 
medication for GERD.  He reported recently having had 
dysphagia recently.  He indicated that pyrosis was rare, as 
current medications controlled it.  He indicated that he did 
not have nausea or vomiting, and did not currently have 
regurgitation.  He reported no signs of anemia, and no recent 
weight loss.  An upper gastrointestinal series revealed that 
esophageal peristalsis was extremely poor.  Because of 
dismotility consistent with achalasia, the barium did not 
completely clear the esophagus.  There was no evidence of 
stricture or diverticulum.  The gastroesophageal junction 
failed to relax, and had mild narrowing.  There was a large 
paraesophageal hernia.

In a substantive appeal submitted in June 2002, the veteran 
expressed disagreement with the description of his symptoms 
in the report of the May 2001 VA examination.  The veteran 
asserted that he had severe heartburn, especially upon 
awakening in the morning.  He stated that he had bouts of 
frequent regurgitation, and bouts of nausea and vomiting.  He 
related that the medication he took did not fully control 
these symptoms.

In August 2002, the veteran had a videoconference hearing 
before the undersigned Veterans Law Judge.  He reported that 
he had heartburn five or six days a week, particularly in the 
morning.  He stated that he had bouts of nausea and vomiting 
one or two times per week.  He indicated that he had shoulder 
pain.  He reported that he sometimes had trouble swallowing, 
with food sticking in his esophagus.  He stated that he was 
on medication for GERD, and that his weight had fluctuated, 
with periods of weight loss followed by regaining the lost 
weight.

VA outpatient treatment notes from December 2003 reflect the 
veteran's report that occasionally food got stuck in his 
esophagus.

On VA examination in December 2004, the veteran reported 
trouble with food catching in his esophagus, and daily 
heartburn.  He denied substernal, arm, or shoulder pain.  An 
EGD performed in January 2005 indicated that the esophagus 
was somewhat spastic and moderately inflamed.  There was a 
large hiatal hernia, and multiple polyps.  Biopsies showed 
fragments of squamous gastric junctional .mucoas with 
scattered intestinal metaplasia.  There was mild chronic 
inflammation consistent with Barrett's esophagus.  There was 
no histological evidence of dysplasia.

The veteran's hiatal hernia and associated GERD has 
progressed to include Barrett's esophagus.  The evidence 
indicates that he has had considerable heartburn discomfort 
on a near daily to daily basis.  The evidence tends to show 
that other symptoms such as dysphagia, nausea, vomiting, and 
shoulder pain occur but are more intermittent.  Overall, the 
evidence reasonably supports a finding that the 
manifestations of the veteran's gastroesophageal disorders 
produce considerable impairment of health.  Therefore, a 30 
percent rating is warranted for his hiatal hernia with 
gastroesophageal reflux and Barrett's esophagus.

The veteran has not been shown to have anemia, sustained 
weight loss, or other signs of a severe impairment of health.  
Thus, his gastroesophageal disability does not meet the 
criteria for a 60 percent rating.

The evidence shows a fairly consistent picture of disability 
due to gastroesophageal disorders over the period from 1999 
forward.  Thus, the case does not warrant the assignment of 
staged ratings.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2004).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran has not required frequent hospitalizations 
for his hiatal hernia with gastroesophageal reflux and 
Barrett's esophagus.  His impairment due to those disorders 
has not been shown to markedly interfere with his employment.  
The Board finds that there are no exceptional factors that 
render application of the regular schedular criteria 
impractical.  There is, therefore, no basis for referral of 
the case to the appropriate official for consideration of an 
extraschedular rating.




ORDER

Entitlement to a 30 percent evaluation for hiatal hernia with 
gastroesophageal reflux and Barrett's esophagus is granted, 
subject to the laws and regulations controlling the 
disbursement of monetary benefits.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


